Citation Nr: 0733993	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to November 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Cleveland RO.  In July 2007, a Travel 
Board hearing was held before the undersigned; a transcript 
is of the hearing is associated with the claims file.

The matter of entitlement to service connection PTSD is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDING OF FACT

The veteran's schizophrenia is reasonably shown to be 
manifested by symptoms that produce occupational and social 
impairment with reduced reliability and productivity; 
occupational and social impairment with deficiencies in most 
areas due to symptoms of schizophrenia is not shown.


CONCLUSION OF LAW

A 50 percent (but no higher) rating is warranted for the 
veteran's schizophrenia.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

An April 2004 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit evidence in his possession.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra. 

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The RO 
arranged for the veteran to be examined.  VA's duty to assist 
is met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

II. Factual Background

A March 2004 VA medical record reflects that sertraline 
(Zoloft) was prescribed to control the veteran's nightmares. 

On November 2004 VA examination, the veteran reported that he 
had feelings of depression on and off all day.  He reported 
feelings of worthlessness, at times, and marked diminished 
pleasure.  He indicated that he had suicidal thoughts without 
any ideations or plan.  He had lived with his mother for the 
last ten years.  He had a daughter from a brief relationship; 
he had no contact with her, and was not sure if she was his 
biological child.  He watched television, played the guitar, 
and took walks.  He denied having any close friends.  The 
examiner noted that the veteran's concentration was fair, and 
that he did not appear overly anxious.  His affect ranged 
from moderately blunted to flat.  He had paranoid ideation, 
but he denied auditory or visual hallucinations.  His insight 
as to his illness was impaired.  The examiner commented that 
the schizophrenic symptoms along with PTSD symptoms and 
alcohol abuse would cause markedly reduced productivity and 
significant interference in his ability to interact 
effectively and work efficiently.  There was no evidence of 
deterioration of function or major changes in severity of the 
disorder since his last review.  The psychiatrist assigned a 
Global Assessment Functioning (GAF) score of 52.  

VA treatment records from May 2004 to October 2006 note 
psychiatric complaints and treatment.  In September 2005, the 
veteran reported an increase in symptoms after he ran out of 
Zoloft.  His medication list showed that he was on 40 
milligrams of citalopram hydrobromide (antipsychotic 
medication) daily.  The following month, a clinical social 
worker indicated that the veteran was clearly depressed and 
socially isolated.  He indicated that with the veteran's 
background of psychosis, and alcohol and drug use, it was 
difficult to know how all of these affected his presentation.  
A GAF score of 50 was assigned.  An October 2005 psychiatric 
record noted that the veteran had no current psychotic 
indicators and was at low risk for harming himself or others.  
In January 2006, the veteran reported that he was still 
paranoid, had some persecutory delusions, and was afraid to 
go out.  His mood was anxious but not depressed.  He denied 
suicidal or homicidal thoughts, but endorsed occasional 
auditory and visual hallucination that involved hearing 
voices and seeing things.  In light of new reports of 
psychotic symptoms, antipsychotic medication was prescribed.  
In May 2006, the veteran continued to report auditory and 
visual hallucinations.  He was paranoid about the public in 
general and about VA.  A GAF score of 50 was assigned.  In 
September 2006, his symptoms were essentially unchanged.  The 
assessment was that without psychotic medication he was 
chronically psychotic with hallucinations and delusions.  A 
GAF score of 55 was assigned.  

On November 2006 VA examination, the claims file was 
reviewed.  The veteran reported a history of sporadic 
employment over the years.  He was currently living with his 
mother.  He reported that there had been no worsening in his 
social functioning since the last evaluation.  He indicated 
that he was less social with others due to not wanting to go 
out to bars and that he used to have many drinking buddies 
that he no longer associated with due to his abstinence.  His 
leisure activities were at a minimal due to his reluctance to 
be around other people.  He reported that he had suicidal 
thoughts on a weekly basis without any current plan or 
intent.  

Psychological testing was conducted in conjunction with the 
examination.  Scores on the NCSE indicated that the veteran 
had globally intact neurocognitive functioning.  His memory 
was in the normal range.  Results of the MMPI-2 revealed a 
response pattern that was suggestive of gross exaggeration of 
affective and psychiatric symptoms.  As a result, the 
elevations of scales measuring psychotic processes could not 
be taken at face value.  The DEP and RCd scales were much 
higher than what was typically seen in patients with 
affective disorders and were much more consistent with those 
exaggerating depression and/or affective disorders.  The Es 
scale suggested that he was also exaggerating the extent of 
his coping difficulty.  Individuals that responded similarly 
on these measures were often engaged in an attempt to 
malinger psychiatric symptoms where none existed or to 
grossly exaggerate symptoms that were present.  The 
psychologist commented that this was not to say that the 
veteran was free of such disturbances or that he did not have 
a mental illness, but rather that he appeared to be 
exaggerating the extent of the emotional distress.  
In contrast, the BDI-2 did not reflect exaggerated depression 
and those findings revealed moderately severe depression.  
There was also no evidence of exaggeration on the BAI, which 
was indicative of a mild to moderately severe level of 
anxiety.  These levels appeared generally consistent with the 
level of depression and anxiety reported on 2004 VA 
examination.  A GAF score of 50 was assigned.  The 
psychologist opined that there was no significant worsening 
in the veteran's functioning since the last VA examination.  
He noted that the veteran began reporting occasional auditory 
and visual hallucinations since his last examination and 
added that these symptoms did not appear to significantly 
interfere with his functioning above and beyond his baseline.  
He also stated that the veteran's symptoms would not 
interfere with his capacity to make informed and reasoned 
decisions.

At a July 2007 Travel Board hearing, the veteran stated that 
he still had suicidal thoughts at times and that medication 
helped suppress those thoughts.  He added that his medication 
was increased to 40 milligrams.  

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The evidence of record reasonably shows that symptoms of the 
veteran's schizophrenia warrant the next higher (50 percent) 
rating.  The veteran has consistently been shown to have 
symptoms such as depression, isolation, paranoia, sleep 
disturbance, occasional suicidal thoughts, and hallucinations 
and delusions, which cause occupational and social impairment 
with reduced reliability and productivity.  These findings 
appear consistent with the above 50 GAF scores assigned, 
which have varied between 50 and 55.  [GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41-50 
contemplates "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  A score of 
51-60 reflects "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)." Id. 
]  

The evidence does not show that symptoms of the veteran's 
schizophrenia warrant a rating in excess of 50 percent.  
While he is shown to have occupational and social impairment 
in some areas, such as work and mood, impairment in other 
areas, such as family relations, judgment, or thinking is not 
shown.  For example, he has maintained a relationship with 
his mother, avoids risky behavior, and engages in pastimes 
such as playing the guitar.  His cognitive functioning and 
memory have been within normal limits.  An examiner has 
indicated that the symptoms would not interfere with the 
veteran's capacity to make informed and reasoned decisions.  
Notably, the record shows the psychotic symptoms appear to be 
controlled with medication, and also (specifically 
psychological testing in November 2005) that there is some 
exaggeration of psychiatric symptoms.  

Even though the November 2004 VA examiner indicated the 
veteran had markedly reduced productivity and significant 
interference in his ability to interact effectively and work 
efficiently, this comment was based on consideration of all 
(including non-service connected) disabilities.  While he has 
reported suicidal thoughts, (as well as hallucinations, and 
delusions), these have not interfered with his baseline 
functioning.  Thus, the Board concludes that the evidence 
does not support a finding that symptoms of schizophrenia 
result in "deficiencies in most areas".  Consequently, the 
criteria for a 70 percent rating are not met.


ORDER

A 50 percent rating is granted for the veteran's 
schizophrenia, subject to the regulations governing payment 
of monetary benefits.


REMAND

There is conflicting evidence as to whether the veteran has a 
diagnosis of PTSD.  While there is no evidence to support his 
contention that he engaged in combat, he has also reported 
several non-combat stressors.  Most of the alleged non-combat 
stressors are of a type not capable of verification.  
However, at the July 2007 Travel Board hearing, he (for the 
first time) described a stressor event that is capable of 
verification (if it occurred as described).  He testified 
that in June or July 1969 there was a race riot on his ship 
that resulted in a mutiny.  He added that about one hundred 
people were involved, several sustaining beating injuries.  
He stated that he was given a pistol and assigned to shore 
patrol to break up the mutiny.  As such an event would 
presumably be well-documented, verification is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive 
development to verify the veteran's 
stressor event of being on a ship at the 
time of a serious race riot that resulted 
in many injuries to shipmates.

2.  If (and only if) the race riot 
related stressor event in service is 
verified, the RO should also arrange for 
the veteran to be examined by a 
psychiatrist to determine if he has PTSD 
based on such stressor event.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination; the RO should advise the 
examiner of what stressor event is 
verified.  Following examination of the 
veteran and review of his pertinent 
medical history, the examiner should 
opine whether the veteran has PTSD in 
accordance with DSM-IV criteria based on 
the verified stressor event.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


